DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 3/16/2021. Claims 1-11 and 15 are currently pending. The cancellation of claims 12-14 is acknowledged. Claims 1-3 have been amended. Claim 15 is newly added.

Allowable Subject Matter
Claims 1-11 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the primary reason for allowance is the each of the method steps in combination with the other method steps. In this regard, the closest invention, Aspgren (2013/0232922 A1), discloses a method for positioning portion packets which includes the steps of introducing portion packets into respective compartments of a compartment unit and then introducing the portion packets into a container. However, Aspgren does not disclose that the portion packets, after introduction in the respective compartments, contact the bottom wall of the container or that the compartment unit moves relative to the container. Similarly, claim 6 distinguishes itself from Aspgren by including a positioning unit and a compartment unit, wherein the positioning .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
3/24/2021